Citation Nr: 0420837	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-09 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits pursuant to Chapter 30, Title 38, United 
States Code.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to June 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which determined that the veteran did not have 
basic eligibility for educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code.  

The Board notes that in his March 2003 VA Form 9, Substantive 
Appeal, the veteran requested a hearing before a Member of 
the Board.  A hearing was scheduled on May 24, 2004 and the 
veteran was sent written notice of the date, time, and 
location of the scheduled hearing.  The record reflects that 
the veteran failed to report for the scheduled hearing, thus, 
this matter has been forwarded to the Board for appellate 
consideration.  



FINDINGS OF FACT

1.  The veteran first became a member of the Armed Forces 
after June 30, 1985.

2.  The veteran did not serve his obligated four-year period 
of active duty.

3.  The veteran was not discharged for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving not less than 20 months of continuous active 
duty under an obligated two-year period of service or 30 
months of continuous active duty under an obligated three or 
more year period of service, involuntarily for convenience of 
the government as a result of a reduction in fore, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with his performance of duty.  

4.  The veteran was not eligible for Chapter 34 educational 
benefits as of December 31, 1989.

5.  The veteran was not involuntarily separated after 
February 2, 1991, or separated pursuant to voluntary 
separation incentives.  

6.  The veteran was not discharged from active duty with an 
honorable discharge.  



CONCLUSION OF LAW

The criteria for basic eligibility for education assistance 
benefits under Chapter 30, Title 38, United States Code, have 
not been met.  10 U.S.C.A. § 1141 (West 2002); 38 U.S.C.A. 
§ 3011, 3012, 3018A, 3018B, 3018C, 5107 (West 2002); 
38 C.F.R. § 21.7042 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this action is seeking eligibility for 
educational assistance benefits pursuant to Chapter 30, Title 
38, United States Code.  The veteran's DD Form 214 
(Certificate of Release or Discharge from Active Duty) 
reflects that he received a high school diploma or 
equivalent, served on active duty for a period of 2 years, 7 
months, and 27 days, and had no reserve obligation.  It also 
reflects that he was discharged under other than honorable 
conditions due to misconduct-pattern of misconduct.  The 
record further reflects that the veteran sought to have his 
discharge upgraded by the Department of the Navy, Naval 
Discharge Review Board (NDRB).  In 1998, the NDRB issued a 
decision which noted that the veteran had an obligated period 
of service of four years.  The NDRB upgraded the veteran's 
discharge to Under Honorable Conditions (Genera)/Misconduct-
Pattern of misconduct.

There are multiple statutory and regulatory provisions 
pursuant to which the veteran may establish eligibility for 
educational assistance under Chapter 30, Title 38, of the 
United States Code.  First, he may establish eligibility by 
showing, in part, that he first entered on active duty as a 
member of the Armed Forces after June 30, 1985, and in the 
case of an individual whose obligated period of active duty 
is three years or more, served at least three years of 
continuous active duty in the Armed Forces.  See 38 U.S.C.A. 
§ 3011(a)(1)(A).  In this case, the DD 214 reflects that the 
veteran first entered on active duty in November 1988.  
Therefore, he has satisfied the first prong of 38 U.S.C.A. § 
3011(a)(1)(A)(i).  The veteran has failed to satisfy the 
second prong, however, as the NDRB decision shows that he had 
an obligated service period of four years and the DD 214 
shows that he served less than three years of continuous 
active duty in the Armed Forces.  Rather, he served 2 years, 
7 months and 27 days on active duty.

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if he was discharged or released from active duty 
for a service-connected disability, a preexisting medical 
condition which VA determines is not service connected, 
hardship, convenience of the Government after serving not 
less than 20 months of continuous active duty under an 
obligated two-year period of service or 30 months of 
continuous active duty under an obligated three or more year 
period of service, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with his performance of duty.  See 38 
U.S.C.A. § 3011(a)(1)(A)(ii).  Again, the evidence does not 
satisfy the aforementioned criteria as the DD Form 214 notes 
that the veteran was discharged from service under honorable 
conditions (general) with the reason for separation being 
"misconduct-pattern of misconduct."  Thus, the veteran is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3011(a)(1)(A)(ii) as his service department records do not 
demonstrate that he was discharged for any of the previously 
noted reasons.

Second, the veteran may establish eligibility, in part, by 
showing that, as of December 31, 1989, he was eligible for 
Chapter 34 educational benefits.  See 38 U.S.C.A. § 
3011(a)(1)(B) and (C); 38 C.F.R. §§ 21.7040(b), 21.7044(a).  
Based on service personnel records, the veteran does not meet 
the requisite eligibility criteria under these provisions.  
As of December 31, 1989, the veteran was not eligible for 
Chapter 34 benefits.  

Third, the veteran may establish eligibility by showing, in 
part, that he was involuntarily separated after February 2, 
1991, or was separated pursuant to voluntary separation 
incentives under section 1174a and 1175 of title 10.  See 38 
U.S.C.A. §§ 3018A, 3018B; 38 C.F.R. § 21.7045.  In this case, 
the veteran was discharged after February 2, 1991, but not 
involuntarily.  According 10 U.S.C.A. 
§ 1141, a member of the armed forces shall be considered to 
be involuntarily separated if the member was on active duty 
on September 30, 1990, and in the case of a regular enlisted 
member serving on active duty, was denied reenlistment or 
involuntarily discharged under other than adverse conditions.  
See 10 U.S.C.A. 
§ 1141.  In this case, the veteran was separated under 
adverse conditions as due to his pattern of misconduct; thus, 
he is not eligible for Chapter 30 benefits under 38 U.S.C.A. 
§ 3018A.  He also is not eligible for Chapter 30 benefits 
under 38 U.S.C.A. § 3018B because there is no evidence that 
he was discharged pursuant to voluntary separation 
incentives.  

Furthermore, even if the veteran did meet the service 
criteria under 38 U.S.C.A. § 3011(a)(1), he is not eligible 
for education assistance benefits under Chapter 30, Title 38, 
United States Code, because he was not discharged from active 
duty with an honorable discharge.  See 38 U.S.C.A. 
§ 3011(a)(3).  The NDRB did not grant the veteran an 
honorable discharge, rather his discharge was upgraded only 
to Under Honorable Conditions (Genera)/Misconduct-Pattern of 
misconduct.  

The Board has considered the veteran's contentions; however, 
the legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance benefits are clear and 
specific, and the Board is bound by them.  Based on the 
veteran's failure to meet all of the criteria, the Board 
finds that the veteran has not established that he is 
eligible for educational assistance under Chapter 30.  As the 
law in this case is dispositive, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In so deciding, the Board notes that since this case has no 
legal merit and is being decided solely based on the 
applicable law, the Veterans Claims Assistance Act of 2000 
(VCAA) is not for application as to this issue.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), which held that 
the enactment of the VCAA does not affect matters of 
statutory interpretation and application.  Thus, there is no 
prejudice to the appellant by the Board deciding this case at 
this time on the merits.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



